Case 5:20-cv-01061-DMG-RAO Document 25 Filed 02/23/21 Page 1 of 1 Page ID #:185



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11                                        Case No. EDCV 20-1061 DMG (RAO)
  12    SHERVAN FIROUZABADI,
  13                      Plaintiff,        JUDGMENT
  14          v.
  15    CITY OF LONG BEACH, et al.,
  16                      Defendants.
  17

  18         Pursuant to the Court’s Order Accepting Report and Recommendation of
  19   United States Magistrate Judge,
  20         IT IS ORDERED AND ADJUDGED that this action is dismissed without
  21   prejudice.
  22

  23   DATED: February 23, 2021
  24
                                         DOLLY M. GEE
  25                                     UNITED STATES DISTRICT JUDGE
  26

  27

  28
